Citation Nr: 1041445	
Decision Date: 11/04/10    Archive Date: 11/12/10

DOCKET NO.  06-31 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent 
for service-connected post operative residuals of the right knee 
with scars.

2.  Entitlement to a disability rating in excess of 10 percent 
for service-connected right knee traumatic arthritis.

3.  Entitlement to a disability rating in excess of 10 percent 
for service-connected degenerative joint disease of the left 
knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1986 to February 
1991.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in June 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.


FINDINGS OF FACT

1.  The evidence of record shows that the Veteran's post 
operative residuals of the right knee with scars has medial 
instability and giving way after walking or weight bearing for 
more than one fourth a mile indicating moderate recurrent 
subluxation or lateral instability 

2.  The evidence of record shows that the Veteran's right knee 
traumatic arthritis is characterized by limited range of motion 
with flexion at the worst from zero degrees to 60 degrees with 
pain on repetitive motion and full extension to zero degrees with 
no evidence of additional limitation on repetitive motion due to 
pain, fatigue, weakness, lack of endurance of incoordination.  

3.  The competent medical evidence of record shows that the 
Veteran's degenerative joint disease of the left knee is 
characterized by limited range of motion with flexion from zero 
degrees to 120 degrees with pain starting at 110 degrees and full 
extension to zero degrees with no evidence of additional 
limitation on repetitive motion due to pain, fatigue, weakness, 
lack of endurance of incoordination.  


CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess of 
20 percent for service-connected post operative residuals of the 
right knee with surgical scars have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. C.F.R. § 4.71a, Diagnostic Code 5257 
(2010). 

2.  The schedular criteria for a disability rating in excess of 
10 percent for service-connected right knee traumatic arthritis 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
C.F.R. § 4.71a, Diagnostic Codes 5010, 5260, 5261 (2010). 

3.  The schedular criteria for a disability rating in excess of 
10 percent for service-connected degenerative joint disease of 
the left knee have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. C.F.R. § 4.71a, Diagnostic Codes 5003, 5260, 5261 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act 

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a duty 
on the United States Department of Veterans Affairs (VA) to 
notify and assist a claimant in developing a claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 and 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon 
receipt of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide and (3) that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be 
provided prior to an initial unfavorable decision on a claim by 
the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

For increased-compensation claims, section 5103(a) requires, at a 
minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant diagnostic 
Codes," and that the range of disability applied may be between 
0 percent and 100 percent "based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
vacated on other grounds sub nom. Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (holding that VCAA notice need not be 
veteran specific, or refer to the effect of the disability on 
"daily life").

In a March 2005 VCAA letter, prior to the rating decision on 
appeal, the Veteran was provided notice regarding what 
information and evidence is needed to substantiate the claims for 
an increased rating of his bilateral knees, as well as what 
information and evidence must be submitted by the Veteran, what 
information and evidence will be obtained by VA, and the need to 
advise VA of or submit any further medical evidence relevant to 
the claims.  Specifically, he was informed that evidence that may 
show an increase in severity might be a statement from his doctor 
containing physical and clinical findings, results from 
laboratory tests or x-rays and the dates of examinations and 
tests.  He was also informed that he could provide lay statements 
from individuals who are able to describe from their own 
knowledge and personal observations in what manner his 
disabilities have become worse.  Thus, the Board finds that the 
March 2005 letter satisfied the duty to notify provisions and it 
was provided to the Veteran prior to the initial decision by the 
AOJ.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);

Regarding VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The 
claims file contains the Veteran's service treatment records, VA 
treatment records and two VA examination reports dated in April 
2005 and January 2010.

The April 2005 VA examination report reflects that the examiner, 
reviewed the claims file, obtained an oral history of the 
Veteran's bilateral knee disabilities and provided a physical 
evaluation of the claimed disabilities.  The examiner documented 
the claimed symptoms and the effect those symptoms have on his 
occupational functioning and daily activities.  The examiner also 
reported in detail his examination findings.  Accordingly, the 
Board concludes that the April 2005 examination is adequate for 
rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007) (VA must ensure that any VA examination undertaken during 
an appeal is adequate for rating purposes).  

The January 2010 VA examination report shows that the examiner 
obtained an oral history of the Veteran's bilateral knee 
disabilities and physically evaluated the claimed disabilities.  
The examiner documented the Veteran's symptoms and the effect 
those symptoms have on his occupational functioning and daily 
activities.  However, it appears that the examination and opinion 
was made without the benefit of reviewing the Veteran's claims 
file.  In many instances, the Court has held that a failure to 
review the claims file renders a VA examination inadequate for 
rating purposes.  See, e.g., Proscelle v. Derwinski, 2 Vet. App. 
629, 932 (1992) ("The [VA] examiner should have the Veteran's 
full claims file available for review."), but see Snuffer v. 
Gober, 10 Vet. App. 400, 403- 04 (1997) (review of claims file is 
not required where it would not change the objective and 
dispositive findings made during a medical examination).  See 
also 38 C.F.R. §§ 4.1, 4.2.  Nonetheless, the Court has held that 
when VA undertakes to provide a medical examination or obtain a 
medical opinion, the relevant inquiry is whether "the examiner 
providing the report or opinion is fully cognizant of the 
claimant's past medical history."  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 301 (2008)

Although the evidence reveals that the examiner in January 2010 
did not review the claims file, the VA examination report 
contains a history of the onset, nature, and course of the 
Veteran's bilateral knee disabilities.  The history, as provided 
by the Veteran, is similar to the information contained in the 
claims file.  Thus, the Board is of the opinion that the January 
2010 VA examiner was apprised of the relevant medical history of 
the Veteran as it pertains to his current claims and that the 
evaluation of the current disability level provided in the report 
was based on an accurate account of the evidence in the claims 
file.  As such, the Board finds the January 2010 VA examination 
is adequate for rating purposes.  Id., Barr, 21 Vet. App. at 311 
(VA must ensure that any VA examination undertaken during an 
appeal is adequate for rating purposes).

Additionally, the claims file contains the Veteran's statements 
in support of his claims.  The Veteran has not identified, and 
the record does not otherwise indicate, any existing, pertinent 
evidence that has not been obtained.  The record also presents no 
basis for further development to create any additional evidence 
to be considered in connection with the matter currently under 
consideration.  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by appellate consideration of the claim on appeal 
at this juncture, without directing or accomplishing any 
additional notification and/or development action. 

II.  Merits of the Claims for an Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Where there 
is a question as to which of two evaluations shall be applied, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).  Any reasonable doubt regarding a degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 
(2010).  When the evidence is in relative equipoise, the Veteran 
is accorded the benefit of the doubt.  38 U.S.C.A. § 5107(b).   

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, when the current appeal arose from the initially 
assigned rating, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct time 
periods with different ratable symptoms can be identified.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2010).  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  38 C.F.R. § 
4.45 (2010).  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually painful, 
unstable, or misaligned joints, due to healed injury, as entitled 
to at least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2010).  The United States Court of Appeals for 
Veterans Claims has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to flare-
ups, fatigability, incoordination, and pain on motion.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Veteran's post operative residuals of the right knee with 
scars is currently rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2010).   This rating code is for 
other impairment of the knee, recurrent subluxation or lateral 
instability rated as 10 percent disabling if slight, 20 percent 
disabling if moderate, and 30 percent disabling if severe.  The 
Board notes that words such as "slight," "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2010).  
It should also be noted that use of terminology such as 
"moderate" or "severe" by VA examiners and others, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  

In addition, the Veteran's arthritis of the right knee and 
degenerative joint disease of the left knee are separately rated 
as 10 percent disabling for each knee under Diagnostic Codes 5010 
and 5003, respectively.  Degenerative arthritis is rated based on 
limitation of motion of the affected joint under Diagnostic Code 
5003.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  Under 
Diagnostic Code 5003, traumatic arthritis (Diagnostic Code 5010) 
is rated analogous to degenerative arthritis.  Degenerative 
arthritis, when established by x-ray findings, will be rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  When 
the limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major joint 
or group of minor joints affected by limitation of motion to be 
combined, not added under Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  For purpose of 
rating a disability from arthritis, the knee is considered a 
major joint.  38 C.F.R. § 4.45(f).  The diagnostic codes that 
focus on limitation of motion of the knee are Diagnostic Codes 
5260 and 5261.

Under Diagnostic Code 5260, (limitation of flexion), a 10 percent 
disability rating is warranted for flexion limited to 45 degrees 
and limitation of flexion to 30 degrees warrants a 20 percent 
disability rating.  In order for the Veteran to receive a 10 
percent rating under Diagnostic Code 5261 (limitation of leg 
extension), the evidence must show that his knee disabilities are 
manifested by leg extension limited to 10 degrees.  A 20 percent 
rating under Diagnostic Code 5261 is warranted if the evidence 
shows leg extension limited to 15 degrees.  A veteran who has 
both limitation of flexion and limitation of extension of the 
same leg must be rated separately under Diagnostic Codes 5260 and 
5261 to be adequately compensated for functional loss associated 
with injury to the leg.  See VAOPGCPREC 9-04 (September 17, 
2004).  

The Veteran was provided with a VA examination in April 2005. The 
Veteran reported that his current symptoms for his bilateral 
knees include pain, stiffness and fatigability.  The right knee 
also has symptoms of swelling, instability and locking.  The 
Veteran stated that he has chronic pain with intermittent flares.  
He reported additional limitation during flare-ups because he has 
to get off his feet when the pain is severe.  The severity of 
pain is four out five for the right knee and three out of five 
for the left knee on a good.  The right knee is seven out of ten 
and five out five for the left knee on his worst day.  Right knee 
pain becomes worse with walking, prolonged standing or sitting, 
going up or down stairs and kneeling or squatting.  The Veteran's 
left knee pain becomes worse with prolonged weight bearing 
activities and right knee pain.  He did not use a cane or crutch; 
however, he would wear a sleeve type support wrap on his right 
knee while at work.  The Veteran denied episodes of dislocation 
and subluxation.  At the time of the examination, the Veteran was 
employed as a janitor at a VA medical center.  His bilateral knee 
disabilities affected his work, because he was unable to climb up 
or down stairs, stand or walk for long prolonged periods, squat 
or kneel and he tried not to lift anything heavy.  He was also 
unable to work prolonged or extra shifts.  

Physical evaluation of the Veteran's service-connected bilateral 
knee disabilities revealed no evidence of edema, effusion, 
instability or redness.  His right knee was tender along the 
medial joint line.  There was no evidence of abnormal movement or 
guarding of movement.  The scars on the right knee were well 
healed and did not affect motion.  There was no evidence of 
limitation in ability to stand or walk.  Range of motion for the 
right knee while sitting on the exam table was from 4 to 75 
degrees with pain at 75 degrees, but while standing extension was 
to zero degrees and while sitting in a chair his flexion was 
greater than 90 degrees.  Range of motion for the Veteran's left 
knee was from zero to 140 degrees with no evidence of pain.  
There was no evidence of instability.  The examiner determined 
that there was no additional limitation of motion due to fatigue, 
weakness or lack of endurance following repetitive use during the 
examination.  

The Veteran underwent another VA examination in January 2010.  He 
reported a constant aching pain, rated as 6 out 10, with daily 
stiffness in the right knee.  He has swelling of the right knee 
with walking more than one fourth mile that is relieved with rest 
and hot bath.  The Veteran stated that his knee locks up and 
gives out with weight bearing more than one fourth a mile.  The 
right knee has daily flares of tight pulling pain with weight 
bearing more than one fourth mile and going up stairs.  He rates 
the pain of the flares an 8 out of 10.  These flares last about 
10 minutes.  The Veteran's left knee has intermittent tight 
feeling pain and stiffness with walking further than one fourth 
mile or with cold weather.  His knee will flare-up every other 
day that will last approximately 30 minutes.  The Veteran 
reported that his left knee will lock with prolonged walking and 
his left knee will occasionally swell, but not as often as the 
right knee.  He denied any instability of the left knee.  His 
current symptoms include pain, stiffness, swelling instability 
and locking.  He denied dislocation, subluxation, heat or 
redness.  The Veteran used a brace on the right knee.  There is 
no evidence of functional limitations on standing or walking.  

Physical evaluation of the Veteran's bilateral knees reveals 
limitation of motion.  Flexion of the Veteran's right knee was 
from zero to 60 degrees with pain at 60 degrees.  Flexion of the 
Veteran's left knee was from zero to 120 degrees with pain 
between 110 and 120 degrees.  There was no evidence of additional 
limitation caused by pain on repeated use, fatigue, weakness, 
lack of endurance or incoordination.  The examiner observed 
medial instability of the right knee.  Drawer's sign and 
Lachman's were normal.  McMurray's test was positive for the 
medical aspect of the right knee.  The Veteran's right knee was 
also tender over the medial joint line an there was bony 
deformity of the right knee.  There were no objective findings of 
edema, effusion, weakness, redness or heat.  The Veteran's gain 
was normal; however, the examiner observed a slight stiff leg 
swing of the right knee with the knee brace.  There was no 
evidence of ankylosis.  

The examiner determined that the Veteran's bilateral knee 
disorder did not affect the Veteran's usual occupation.  He was 
employed as a program support assistance and was not restricted 
in his job duties.  The Veteran's bilateral knee disorder affects 
his daily activities.  He has difficulty with tub bathing (i.e., 
get in and out of the tub) and increased pain using the stairs in 
his home.  He has moved his bedroom to the first floor to avoid 
the stairs.  Family members attend to the lawn work and he has 
given up recreational sports.  

Based on the evidence of record, the most pertinent of which was 
discussed above, the Board finds that an increased rating for the 
right knee is not warranted under Diagnostic Code 5257, as the 
evidentiary picture most closely approximates moderate right knee 
instability.  The January 2010 VA examination reveals that the 
Veteran has medial instability of the right knee with a positive 
McMurray's test.  The Veteran experiences constant pain in the 
right knee and complains of his right knee locking and giving way 
after walking more than one fourth a mile.  The evidence shows 
that he uses a right knee brace, but his right knee does not 
require the use of a cane for stability.  Such manifestations do 
not constitute any more than moderate disability.  An increased 
evaluation of 30 percent would entail severe symptomatology.  The 
Board is of the opinion that the right knee disability is not 
considered severe under VA regulations because the evidence 
indicates that the Veteran's gait is normal and he is able to 
carry on most normal activities.  Although the Veteran reports 
giving way, that manifestation of the right knee disability does 
not appear to be of sufficient frequency to constitute a severe 
disability picture under Diagnostic Code 5257.   

With respect to the Veteran's traumatic arthritis of the right 
knee and degenerative joint disease of the left knee, the medical 
evidence reveals that the Veteran did not objectively demonstrate 
limited leg extension of 15 degrees for the bilateral knees at 
any time during the appeal period.  Rather, at the worst, the 
Veteran was limited to 4 degrees of extension with the right knee 
during April 2005 VA examination; however, even that was 
questioned as the examiner noted that the Veteran had full 
extension of the right knee while standing.  During the January 
2010 VA examination, the Veteran's bilateral knees had full 
extension to zero degrees, even after repetitive motion.  With 
respect to flexion, at the worst considering pain and repetitive 
use, the Veteran's flexion was limited to 60 degrees for the 
right knee and 110 degrees for the left knee. Thus, the evidence 
does not show that the flexion of the Veteran's bilateral knees 
is limited to 45 degrees.  Accordingly, the Veteran does not meet 
the requirements of a compensable rating under Diagnostic Codes 
5260 and 5261 and the Veteran is not entitled to an increased 
rating for his arthritis of the bilateral knees.

The Veteran was assigned a 10 percent disability rating for each 
knee because the Veteran's bilateral knee arthritis was 
noncompensable under the limitation of motion codes for the knees 
and there was objective evidence of limitation of motion.  
Furthermore, the Board notes that the Veteran's currently 
assigned disability evaluations for bilateral knee arthritis 
contemplate the criteria under DeLuca and it is compensated for 
additional functional loss due to pain.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995).  The Board concludes that the current 
assignment of a 10 percent disability rating for each knee by the 
RO adequately compensates the Veteran for any loss of function 
due to pain, weakness, fatigability, incoordination or pain on 
movement of a joint.  

The Board has also considered whether the Veteran is entitled to 
a disability rating higher for his bilateral knee disabilities 
under alternate Diagnostic Codes.  The evidence does not show 
that the Veteran demonstrated genu recurvatum or had removal of 
symptomatic, semilunar cartilage.  The medical evidence also does 
not show malunion or nonunion of the tibia and fibula, semilunar 
dislocated cartilage with frequent episodes of "locking," pain 
and effusion into the joint, or ankylosis associated with the 
service-connected knee disabilities.  Therefore, a higher 
disability rating is not available under the criteria set forth 
in Diagnostic Codes 5256, 5258, 5259, 5262 and 5263.  38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5258, 5259, 5262, 5263 (2010).

The Board has considered whether staged ratings are appropriate 
for the Veteran's bilateral knee disabilities.  The evidence of 
record shows that the bilateral knee disabilities have not 
fluctuated materially during the course of this appeal.  As such, 
a staged rating is not warranted. 

Thus, for the reasons explained above, the Board finds that the 
evidence of record more closely approximates the current 
disability evaluation of 20 percent for post operative residuals 
of the right knee with surgical scars, 10 percent for right knee 
arthritis and 10 percent for degenerative joint disease of the 
left knee for the entire appeal period.  

According to VA regulation, in exceptional cases where schedular 
ratings are found to be inadequate, the RO may refer a claim to 
the Under Secretary for Benefits or the Director, Compensation 
and Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  An extraschedular 
disability rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three step 
inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for the service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the Veteran's level of disability and 
symptomatology and it is found inadequate, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether the Veteran's disability picture requires the assignment 
of an extraschedular rating.

In this case, the evidence does not show such an exceptional 
disability picture that the available schedular evaluations for 
the service-connected bilateral knee disabilities are inadequate.  
A comparison between the level of severity and symptomatology of 
the Veteran's right knee instability and arthritis of the 
bilateral knees with the established criteria found in the rating 
schedule for leg instability, arthritis, limitation of extension 
and limitation of flexion shows that the rating criteria 
reasonably describes the Veteran's disability level and 
symptomatology.  The Board notes that the record shows that the 
Veteran is currently employed as a program support assistant and 
he reported during the January 2010 VA examination that he is not 
restricted in his job duties.  Thus, the evidence does not 
indicate that his bilateral knee disorders have caused marked 
interference with his employment.  Furthermore, the evidence of 
record does not show that his bilateral knee disabilities have 
necessitated frequent periods of hospitalization or has otherwise 
rendered impracticable the regular schedular standards for rating 
such disability.  Under these circumstances, and in the absence 
of factors suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).


ORDER

1.  Entitlement to a disability rating in excess of 20 percent 
for service-connected post operative residuals of the right knee 
with scars is denied.

2.  Entitlement to a disability rating in excess of 10 percent 
for service-connected right knee traumatic arthritis is denied.

3.  Entitlement to a disability rating in excess of 10 percent 
for service-connected degenerative joint disease of the left knee 
is denied.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


